Citation Nr: 0807340	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), prior to November 9, 2005.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, effective on November 9, 2005.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from September 1966 
until he was honorably discharged in September 1968.  The 
veteran was awarded the Combat Infantryman Badge (CIB) and 
Bronze Star Medal (BSM) for his service in the Republic of 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO in April 2005.  



FINDINGS OF FACT

1.  The manifestations of the service-connected PTSD prior to 
November 9, 2005 include no impairment to short or long-term 
memory; a mildly constricted affect; mild to moderate social 
detachment and estrangement; irritability and anger, but no 
physical aggression; and hypervigilance with a severe startle 
response.  

2.  The manifestations of the service-connected PTSD 
beginning on November 9, 2005 include the lack of spontaneous 
speech; poor short-term memory, focus and concentration; 
feelings of anxiety, depression and dysphoria; noticeably 
constricted affect; exacerbated hypervigilance with a severe 
startle response; impaired ability to sleep; and frequent 
intrusive memories of Vietnam.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD prior 
to November 9, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of an evaluation of 50 
percent, but no more, for the service-connected PTSD have 
been met, effective on November 9, 2005.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In January 2006, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran was also told in the March 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence 
considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition 
and symptoms on employment.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a VA medical examination was 
conducted on November 9, 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. ).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).


Analysis

Service connection for PTSD was granted by rating decision in 
April 2005 and a 30 percent rating was assigned effective on 
October 7, 2004.  

Consequently, the veteran, who was awarded a CIB and BSM for 
his service in the Republic of Vietnam, contends on appeal 
that his service-connected PTSD has gotten worse, and 
therefore, warrants a 50 percent evaluation rating.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim.  

A VA PTSD examination conducted in March 2005.  In that 
examination, the VA examiner noted that the veteran had 
somewhat spontaneous speech; did not have any impairment to 
short or long-term memory, but reported occasional lapses of 
memory; a somewhat subdued mood and a mildly constricted 
affect; was socially avoidant with mild to moderate social 
detachment and estrangement; had irritability and anger, but 
was not physically aggressive; and had hypervigilance with a 
severe startle response.  The veteran had an overall GAF 
score of 64.  

The veteran subsequently continued treatment with VA.  In a 
treatment report dated in September 2005, his mental status 
had improved, as had his affect.  The veteran received an 
overall GAF score of 64 in this examination.  The VA social 
worker's treatment records are consistent with the VA 
doctor's assessment.  

On November 9, 2005, the veteran had a follow-up VA PTSD 
examination with the same examiner from the March 2005 
examination.  During this examination, the VA examiner noted 
that the veteran lacked spontaneous speech; struggled with 
short-term memory loss, focus and concentration; felt 
anxious, depressed and dysphoric; had a noticeably 
constricted affect; was markedly socially avoidant with 
marked emotional detachment and estrangement; had exacerbated 
hypervigilance with severe startle response; had an impaired 
ability to sleep; frequently experienced intrusive thoughts, 
or "flashbacks," related to his service in Vietnam; and had 
moderate to severe personal and social adjustment issues that 
severely impaired his social mobility.  The VA examiner 
specifically stated that there was a noted increase in 
severity since the last examination in March 2005.  The 
veteran's overall GAF score was 52.  

However, notably absent from the findings in the November 9, 
2005 VA examination were findings that the veteran had 
suicidal ideations; obsessive routines or rituals; illogical 
speech; irritability that led to instances of violence; the 
inability to function independently; and inappropriate 
appearance and hygiene.  

The record also contained continued treatment records from 
VA.  The subsequent treatment records contain similar and 
consistent findings and observations with the VA examination 
in November 2005.  

Based on the evidence of record, the Board concludes that the 
symptomatology of the veteran's service-connected PTSD prior 
to November 9, 2005, did meet the criteria for a rating 
higher than 30 percent because of such factors as no 
impairment to short or long-term memory; a mildly constricted 
affect; mild to moderate social detachment and estrangement; 
irritability and anger, but no physical aggression; and 
hypervigilance with a severe startle response.  

Additionally, given the findings of the November 9, 2005 
examination, the Board concludes that the symptomatology of 
the service-connected PTSD is shown to have increased in 
severity to warrant an increased evaluation of 50 percent.  

The factors such as lack of spontaneous speech; impaired 
sleep; frequent intrusive memories of Vietnam; poor short-
term memory, focus and concentration; feelings of anxiety, 
depression and dysphoria; and exacerbated hypervigilance with 
a severe startle response, more closely approximates the 
criteria for an evaluation of 50 percent beginning on 
November 9, 2005.  38 C.F.R. § 4.7 (2007).  

However, the Board concludes that the symptomatology of the 
veteran's service-connected PTSD does not warrant a rating in 
excess of 50 percent because the veteran does not display 
suicidal ideations; illogical or incoherent speech; obsessive 
routines or rituals; does not lack the ability to function 
independently; or have inappropriate hygiene and appearance 
in his November 9, 2005 examination.  

Furthermore, the Board has considered whether the claim for 
increase should be referred to the Director of the 
Compensation and Pension Services for extraschedular 
consideration.  An extraschedular rating is warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  

While the above analysis certainly reveals some impairment in 
earning capacity due to the service-connected PTSD, as 
evidenced by the rating assigned to the disability, marked 
interference with employment has not been shown, nor has the 
veteran been hospitalized for PTSD.  

The Board finds nothing in the record that may be termed so 
exceptional or unusual as to warrant an extraschedular 
consideration.  Therefore, consideration of a higher rating 
of an extraschedular basis is not warranted.  



ORDER

An initial evaluation in excess of 30 percent for the 
service-connected PTSD prior to November 9, 2005 is denied.  

An increased rating of 50 percent for service-connected PTSD 
beginning on November 9, 2005 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


